Title: [Diary entry: 21 April 1788]
From: Washington, George
To: 

Monday 21st. Thermometer at 40 in the Morning— at Noon And  at Night. Wind at No. Wt. all day—in the evening it lulled. Went to Alexandria to the Election of a Senator for the district and delegates for the County in the General Assembly—when Mr. Pope was chosen for the first and Mr. Roger West, and Doctr. Stuart for the latter. Dined at Doctr. Crks. and came home in the evening. Fd. Mrs. Stuart & her two eldest daughters gone—and Mr. Tracy here. In my way up, I passed thro’ the Plantations of Muddy hole and Dogue run. At Muddy hole, sowed the Sainfoin on the grd. allotted for it; which with the White Clover was harrowed in. This had been in soak (being very hard & dry) since friday morning. Also sowed, in the next two squares, or Acre, 8 lbs. of Trafoil—in the 3d. Acre or two squares 10 lbs. of Row grass—In the 4th. Acre or dble. Square Two bushels of Orchd. grass Seeds and in the last two Squares or Acre 16 lbs. of red Clover were sown. But the harrow was not able to cross the whole before night. Roller running over Barley 3 or 4 Inches high & 2 or 3 leaves on it. This being pressed down, and appearing to be bruised, I apprehended, notwithstanding it was done by my Farmers advice that it wd. be injured, and therefore had a place left unrolled in the Middle of the sqr. that was rolling to try the difference. One Plow went from here to French’s this Morning and another about Noon after it laid off some grd. for Irish Potatoes &ca. The women were heaping dung abt. Barn & Farm yard. At Dogue run, the plows having finished crossing the hoed grd. had returned to crossing the Turnip ground they had left on Acct. of the rain for English Barley. The first was sown with Flax Seed and the harrows covering of it but for want of a previous harrowing before sowing the Seed was put in very badly and in danger of being buried. Ordered 5 bushls. of Orchard grass to be sown on

this grd.; to be crossed harrowed, and the work to be made good with the hoes afterwards as there were a good many Stumps in it. Women hoeing the ground opposite to this.